Citation Nr: 1328809	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  08-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to August 23, 2010; in excess of 20 percent from August 23, 2010, to February 22, 2013; and in excess of 10 percent since February 23, 2013; for degenerative disc disease and arthritis, status post fusion at C4-C5 and C6-C7 (cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from September 1951 to March 1961, and April 1962 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a cervical spine disability and assigned a 0 percent evaluation, effective from February 14, 2006.

During the pendency of the appeal, VA has granted increased evaluations for the cervical spine disability; none represented the maximum possible evaluation for the service-connected disability, and the Veteran had indicated a desire to proceed with his appeals.  Accordingly, the issue has been recharacterized to correctly reflect the stages of evaluation currently on appeal before the Board.

The Veteran testified at an April 2010 personal hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims folder.

In July 2010, July 2011, December 2012, and June 2013, the Board remanded the Veteran's cervical spine disability claim for additional development.  The file has now been returned to the Board following the most recent remand for further appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

In August 2013, prior to promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of all appeals was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an initial evaluation in excess of 10 percent prior to August 23, 2010; in excess of 20 percent from August 23, 2010, to February 22, 2013; and in excess of 10 percent since February 23, 2013; for a cervical spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

In August 2013 correspondence, the Veteran stated that in light of a recent award of permanent and total disability, an apparent reference to a July 2013 grant of entitlement to a total disability evaluation based on individual unemployability (TDIU), he desired to "withdraw all conditions on appeal."  The only appeal currently pending is that for increased evaluation for the cervical spine disability.

As the Veteran has withdrawn the appeal of the sole issue before the Board in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The appeal for an initial evaluation in excess of 10 percent prior to August 23, 2010; in excess of 20 percent from August 23, 2010, to February 22, 2013; and in excess of 10 percent since February 23, 2013; for a cervical spine disability is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


